DETAILED ACTION


Election/Restrictions
Due to the establishment of allowable subject matter as detailed below, the restriction requirement (dated December 14, 2020) is hereby withdrawn.  Previously withdrawn claims 10 and 15 are hereby rejoined and also allowed.


Allowable Subject Matter
Claims 1-18 and 20 are allowed.  The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to further define the interposer structure as having “a connection pad arranged on the interconnection structure and electrically connected to the metal interconnection pattern of the interconnection structure” and “a bottom region of the upper passivation layer including a silicon oxide layer, and a bottom surface of the upper passivation layer being coplanar with a bottom surface of the connection pad”, which is not taught or disclosed in the prior art.  Claims 2-11 depend from claim 1.
Independent claim 12 incorporates the allowable subject matter of claim 6.  Claims 13-16 depend from claim 12.
claim 17 incorporates the allowable subject matter of claim 19.  Claims 18 and 20 depend from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812